Exhibit 10.37

GUARANTY

This GUARANTY (this “Guaranty”) is executed as of October 2, 2006, by each of
the parties that are signatories hereto, each a “Guarantor” and collectively the
“Guarantors”), for the benefit of WACHOVIA BANK, NATIONAL ASSOCIATION
(“Lender”).

W I T N E S S E T H:

WHEREAS, GMH Communities, LP, a Delaware limited partnership (“Borrower”) has
become indebted, and may from time to time be further indebted, to Lender with
respect to a revolving loan in the maximum principal amount of $250,000,000 (the
“Loan”), $138,641,062.59 of which is being advanced on the date hereof and the
remainder of which  will be advanced from time to time after the date hereof in
accordance with the Loan Agreement, and which is made pursuant to that certain
Loan Agreement, dated of even date herewith, among Borrower and Lender (as same
may be amended, restated, replaced, supplemented or otherwise modified, the
“Loan Agreement”);

WHEREAS, the Loan is evidenced by that certain Promissory Note dated of even
date herewith, executed by Borrower and payable to the order of Lender in the
maximum principal amount of Two Hundred Fifty Million and No/100 Dollars
($250,000,000.00) (as the same may be amended, restated, replaced, supplemented,
increased, extended, split or otherwise modified, “Note”);

WHEREAS, Borrower is the owner of 100% of the direct or indirect interests in
each Guarantor, and each Guarantor will directly benefit from Lender’s making
the Loan to Borrower;

WHEREAS, as a condition to Lender’s willingness to make the Loan to Borrower,
Lender has requested that Guarantor enter into this Guaranty in order to
irrevocably guaranty, inter alia, the payment by Borrower of all of the
indebtedness evidenced by the Note and all of the other obligations and
liabilities of Borrower under the Note, the Loan Agreement and the other Loan
Documents (as defined in the Loan Agreement) as hereinafter provided and, in
order to induce the Lender to make the Loan and in consideration thereof,
Guarantor has agreed to execute and deliver to Lender this Guaranty; and

WHEREAS, in order to secure their obligations and liabilities under this
Guaranty, certain of the Guarantors have executed and delivered to Lender that
certain Pledge Agreement dated as of the date hereof from the pledgors named
therein for the benefit of Lender (as amended, restated, replaced, supplemented
or otherwise modified, the “Pledge Agreement”) granting to Lender a security
interest in the Collateral as defined, and more particularly described, therein.


--------------------------------------------------------------------------------


NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:


ARTICLE I


NATURE AND SCOPE OF GUARANTY


SECTION 1.1             GUARANTY OF OBLIGATION.  GUARANTORS HEREBY JOINTLY AND
SEVERALLY UNCONDITIONALLY AND IRREVOCABLY GUARANTEE TO THE LENDER THE FOLLOWING
OBLIGATIONS (THE “GUARANTEED OBLIGATIONS”):


(A)           THE DUE AND PUNCTUAL PAYMENT IN FULL (AND NOT MERELY THE
COLLECTIBILITY) OF THE AGGREGATE PRINCIPAL SUM OF THE LOAN, AS SET FORTH IN THE
NOTE AND THE OTHER LOAN DOCUMENTS AND ALL INTEREST ACCRUING THEREON, INCLUDING
DEFAULT INTEREST, LATE CHARGE, EXIT FEES AND PREPAYMENT PREMIUMS OR FEES, IN
EACH CASE WHEN DUE AND PAYABLE, WHETHER ON ANY INSTALLMENT PAYMENT DATE OR AT
THE STATED OR ACCELERATED MATURITY, ALL IN ACCORDANCE WITH THE PROVISIONS OF THE
NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS;


(B)           THE DUE AND PUNCTUAL PAYMENT IN FULL (AND NOT MERELY THE
COLLECTIBILITY) OF EACH OTHER SUM OR CHARGE WHICH AT ANY TIME BECOMES DUE AND
PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF THE NOTE, THE LOAN AGREEMENT AND
ANY OF THE OTHER LOAN DOCUMENTS;


(C)           THE DUE AND PUNCTUAL PERFORMANCE OF ALL OF THE BORROWER’S OTHER
OBLIGATIONS UNDER THE PROVISIONS OF THE NOTE, THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS;


(D)           THE DUE AND PUNCTUAL PAYMENT IN FULL OF ALL SUMS ADVANCED,
INCLUDING ALL ADDITIONAL ADVANCES, AND COSTS AND EXPENSES INCURRED BY LENDER IN
CONNECTION WITH THE LOAN OR ANY PART THEREOF, ANY RENEWAL, EXTENSION OR CHANGE
OF OR SUBSTITUTION FOR THE LOAN OR ANY PART THEREOF, WHETHER MADE OR INCURRED BY
BORROWER OR LENDER;


(E)           THE DUE AND PUNCTUAL PERFORMANCE (AND NOT MERELY THE
COLLECTIBILITY) OF EACH OBLIGATION OF BORROWER CONTAINED IN ANY RENEWAL,
EXTENSION, AMENDMENT, MODIFICATION, CONSOLIDATION, CHANGE OF OR SUBSTITUTION OR
REPLACEMENT FOR, ALL OR ANY PART OF THE NOTE, THE LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENT; AND


(F)            THE DUE AND PUNCTUAL PAYMENT IN FULL (AND NOT MERELY THE
COLLECTIBILITY) OF ANY AND ALL LOSSES, COSTS, DAMAGES OR EXPENSES INCURRED BY
LENDER AND ARISING OUT OF ANY DEFAULT BY ANY GUARANTOR IN PERFORMING ANY OF ITS
OBLIGATIONS HEREUNDER OR UNDER THE PLEDGE AGREEMENT, OR ARISING OUT OF ANY
DEFAULT BY BORROWER UNDER THE NOTE, THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT REGARDLESS OF WHETHER SUCH LOSSES, DAMAGES OR EXPENSES ARE EXPRESSLY
PROVIDED FOR IN THE PROVISIONS THEREOF, OR ARE THEN OTHERWISE ALLOWABLE BY LAW.

If Borrower fails duly and punctually to pay any of such principal sum, any
interest accruing thereon, any other such sum or charge including, without
limitation, late

2


--------------------------------------------------------------------------------


charges and prepayment premiums, or any such loss, damages or expenses,
Guarantors shall jointly and severally forthwith pay the same, together with
interest thereon from the date on which payment thereof by the Borrower became
due at the default rate of interest provided in the Loan Agreement.


SECTION 1.2             NATURE OF GUARANTY.  THIS GUARANTY IS AN IRREVOCABLE,
ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND NOT A GUARANTY OF
COLLECTION.  THIS GUARANTY MAY NOT BE REVOKED BY ANY GUARANTOR AND SHALL
CONTINUE TO BE EFFECTIVE WITH RESPECT TO ANY GUARANTEED OBLIGATIONS ARISING OR
CREATED AFTER ANY ATTEMPTED REVOCATION BY ANY GUARANTOR.  THE FACT THAT AT ANY
TIME OR FROM TIME TO TIME THE GUARANTEED OBLIGATIONS MAY BE INCREASED OR REDUCED
SHALL NOT RELEASE OR DISCHARGE THE OBLIGATION OF A GUARANTOR TO LENDER WITH
RESPECT TO THE GUARANTEED OBLIGATIONS.  THIS GUARANTY MAY BE ENFORCED BY LENDER
AND ANY SUBSEQUENT HOLDER OF THE NOTE AND SHALL NOT BE DISCHARGED BY THE
ASSIGNMENT OR NEGOTIATION OF ALL OR PART OF THE NOTE.  NOTWITHSTANDING THE
FOREGOING OR ANY OTHER PROVISION OF THIS GUARANTY, THE LIABILITY OF EACH
GUARANTOR INDIVIDUALLY WITH RESPECT TO THE GUARANTEED OBLIGATIONS SHALL BE
LIMITED TO AN AGGREGATE AMOUNT EQUAL TO THE LESSER OF (A) THE LARGEST AMOUNT
THAT WOULD NOT RENDER ITS OBLIGATIONS HEREUNDER SUBJECT TO AVOIDANCE UNDER
SECTION 548 OF THE UNITED STATES BANKRUPTCY CODE, 11 U.S.C. §§ 101 ET SEQ., OR
ANY COMPARABLE PROVISIONS OF ANY APPLICABLE STATE LAW AND (B) THE AMOUNT SET
FORTH FOR AN INDIVIDUAL GUARANTOR ON SCHEDULE 1.2 ATTACHED HERETO AND
INCORPORATED HEREIN (THE AMOUNT IN CLAUSE (B), THE “ALLOCATED GUARANTY AMOUNT”).


SECTION 1.3             GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET.  THE
GUARANTEED OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF GUARANTORS TO
LENDER HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY
REASON OF ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE OF BORROWER OR ANY
OTHER PARTY AGAINST LENDER OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS,
WHETHER SUCH OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR
OTHERWISE.


SECTION 1.4             PAYMENT BY GUARANTOR.  IF ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN INCURRED OR WHEN DUE,
AS APPLICABLE, WHETHER AT DEMAND, MATURITY, ACCELERATION OR OTHERWISE, AND AFTER
THE EXPIRATION OF ANY APPLICABLE CURE OR GRACE PERIOD UNDER THE LOAN AGREEMENT,
EACH GUARANTOR SHALL, IMMEDIATELY UPON DEMAND BY LENDER AND WITHOUT PRESENTMENT,
PROTEST, NOTICE OF PROTEST, NOTICE OF NON-PAYMENT, NOTICE OF INTENTION TO
ACCELERATE THE MATURITY, NOTICE OF ACCELERATION OF THE MATURITY OR ANY OTHER
NOTICE WHATSOEVER, PAY IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA, THE
AMOUNT DUE ON THE GUARANTEED OBLIGATIONS TO LENDER AT LENDER’S ADDRESS AS SET
FORTH HEREIN.  SUCH DEMAND(S) MAY BE MADE AT ANY TIME COINCIDENT WITH OR AFTER
THE TIME FOR PAYMENT OF ALL OR PART OF THE GUARANTEED OBLIGATIONS AND MAY BE
MADE FROM TIME TO TIME WITH RESPECT TO THE SAME OR DIFFERENT ITEMS OF GUARANTEED
OBLIGATIONS.  SUCH DEMAND SHALL BE DEEMED MADE, GIVEN AND RECEIVED IN ACCORDANCE
WITH THE NOTICE PROVISIONS HEREOF.


SECTION 1.5             NO DUTY TO PURSUE OTHERS.  IT SHALL NOT BE NECESSARY FOR
LENDER (AND EACH GUARANTOR HEREBY WAIVES ANY RIGHTS WHICH SUCH GUARANTOR MAY
HAVE TO REQUIRE LENDER), IN ORDER TO ENFORCE THE OBLIGATIONS OF EACH GUARANTOR
HEREUNDER, FIRST TO (I) INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST BORROWER
OR OTHERS LIABLE ON THE LOAN OR THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON,
(II) ENFORCE LENDER’S RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN
GIVEN TO SECURE THE LOAN, (III) ENFORCE LENDER’S RIGHTS AGAINST ANY OTHER

3


--------------------------------------------------------------------------------



GUARANTORS OF THE GUARANTEED OBLIGATIONS, (IV) JOIN BORROWER OR ANY OTHERS
LIABLE ON THE GUARANTEED OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE THIS
GUARANTY, (V) EXHAUST ANY REMEDIES AVAILABLE TO LENDER AGAINST ANY COLLATERAL
WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE LOAN, OR (VI) RESORT TO ANY OTHER
MEANS OF OBTAINING PAYMENT OF THE GUARANTEED OBLIGATIONS. LENDER SHALL NOT BE
REQUIRED TO MITIGATE DAMAGES OR TAKE ANY OTHER ACTION TO REDUCE, COLLECT OR
ENFORCE THE GUARANTEED OBLIGATIONS.


SECTION 1.6             WAIVERS.  EACH GUARANTOR AGREES TO THE PROVISIONS OF THE
LOAN DOCUMENTS AND HEREBY WAIVES NOTICE OF (I) ANY LOANS OR ADVANCES MADE BY
LENDER TO BORROWER, (II) ACCEPTANCE OF THIS GUARANTY, (III) ANY AMENDMENT OR
EXTENSION OF THE NOTE, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS, (IV) THE
EXECUTION AND DELIVERY BY BORROWER AND LENDER OF ANY OTHER LOAN OR CREDIT
AGREEMENT OR OF BORROWER’S EXECUTION AND DELIVERY OF ANY PROMISSORY NOTES OR
OTHER DOCUMENTS ARISING UNDER THE LOAN DOCUMENTS OR IN CONNECTION WITH THE
COLLATERAL, (V) THE OCCURRENCE OF ANY BREACH BY BORROWER OR AN EVENT OF DEFAULT,
(VI) LENDER’S TRANSFER OR DISPOSITION OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, (VII) SALE OR FORECLOSURE (OR POSTING OR ADVERTISING FOR SALE OR
FORECLOSURE) OF ANY COLLATERAL FOR THE GUARANTEED OBLIGATIONS, (VIII) PROTEST,
PROOF OF NON-PAYMENT OR DEFAULT BY BORROWER, OR (IX) ANY OTHER ACTION AT ANY
TIME TAKEN OR OMITTED BY LENDER AND, GENERALLY, ALL DEMANDS AND NOTICES OF EVERY
KIND IN CONNECTION WITH THIS GUARANTY, THE LOAN DOCUMENTS, ANY DOCUMENTS OR
AGREEMENTS EVIDENCING, SECURING OR RELATING TO ANY OF THE GUARANTEED OBLIGATIONS
AND THE OBLIGATIONS HEREBY GUARANTIED.


SECTION 1.7             PAYMENT OF EXPENSES.  IN THE EVENT THAT A GUARANTOR
SHOULD BREACH OR FAIL TO TIMELY PERFORM ANY PROVISIONS OF THIS GUARANTY, SUCH
GUARANTOR SHALL, IMMEDIATELY UPON DEMAND BY LENDER, PAY LENDER ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING COURT COSTS AND REASONABLE
ATTORNEYS’ FEES) INCURRED BY LENDER IN THE ENFORCEMENT HEREOF OR THE
PRESERVATION OF LENDER’S RIGHTS HEREUNDER.  THE COVENANT CONTAINED IN THIS
SECTION SHALL SURVIVE THE PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS.


SECTION 1.8             EFFECT OF BANKRUPTCY.  IN THE EVENT THAT PURSUANT TO ANY
INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER DEBTOR RELIEF LAW
OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, LENDER MUST RESCIND OR RESTORE
ANY PAYMENT OR ANY PART THEREOF RECEIVED BY LENDER IN SATISFACTION OF THE
GUARANTEED OBLIGATIONS, AS SET FORTH HEREIN, ANY PRIOR RELEASE OR DISCHARGE FROM
THE TERMS OF THIS GUARANTY GIVEN TO A GUARANTOR BY LENDER SHALL BE WITHOUT
EFFECT AND THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS THE
INTENTION OF BORROWER AND EACH GUARANTOR THAT EACH GUARANTOR’S OBLIGATIONS
HEREUNDER SHALL NOT BE DISCHARGED EXCEPT BY GUARANTORS’ PERFORMANCE OF SUCH
OBLIGATIONS AND THEN ONLY TO THE EXTENT OF SUCH PERFORMANCE.


SECTION 1.9             WAIVER OF SUBROGATION, REIMBURSEMENT AND CONTRIBUTION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS GUARANTY AND UNTIL
THE DEBT IS PAID IN FULL IN ACCORDANCE WITH THE LOAN DOCUMENTS AND THIS
GUARANTY, (A) EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES,
RELEASES AND ABROGATES ANY AND ALL RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY
AGREEMENT, AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW
SUBROGATING THE GUARANTOR TO THE RIGHTS OF LENDER), TO ASSERT ANY CLAIM AGAINST
BORROWER OR ANY OTHER PARTY LIABLE FOR PAYMENT OF ANY OR ALL OF THE GUARANTEED
OBLIGATIONS FOR ANY PAYMENT MADE BY THE GUARANTOR UNDER OR IN CONNECTION WITH
THIS GUARANTY AND (B) DURING THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT, EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES, RELEASES
AND ABROGATES ANY AND ALL RIGHTS IT MAY NOW OR HEREAFTER HAVE UNDER ANY

4


--------------------------------------------------------------------------------



AGREEMENT, AT LAW OR IN EQUITY TO SEEK CONTRIBUTION, INDEMNIFICATION OR ANY
OTHER FORM OF REIMBURSEMENT FROM BORROWER OR ANY OTHER PARTY LIABLE FOR PAYMENT
OF ANY OR ALL OF THE GUARANTEED OBLIGATIONS FOR ANY PAYMENT MADE BY EACH
GUARANTOR UNDER OR IN CONNECTION WITH THIS GUARANTY OR OTHERWISE.


SECTION 1.10           BORROWER.  THE TERM “BORROWER” AS USED HEREIN SHALL
INCLUDE ANY NEW OR SUCCESSOR CORPORATION, ASSOCIATION, PARTNERSHIP (GENERAL OR
LIMITED), LIMITED LIABILITY COMPANY JOINT VENTURE, TRUST OR OTHER INDIVIDUAL OR
ORGANIZATION FORMED AS A RESULT OF ANY MERGER, REORGANIZATION, SALE, TRANSFER,
DEVISE, GIFT OR BEQUEST OF BORROWER OR ANY INTEREST IN BORROWER.


ARTICLE II


EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS’ OBLIGATIONS

Each Guarantor hereby consents and agrees to each of the following and agrees
that Guarantors’ obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including without
limitation rights to notice) which a Guarantor might otherwise have as a result
of or in connection with any of the following:


SECTION 2.1             MODIFICATIONS.  ANY RENEWAL, EXTENSION, INCREASE,
MODIFICATION, ALTERATION OR REARRANGEMENT OF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS, THE NOTE, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THE PLEDGE
AGREEMENT, OR ANY OTHER DOCUMENT, INSTRUMENT, CONTRACT OR UNDERSTANDING BETWEEN
BORROWER AND LENDER OR ANY OTHER PARTIES PERTAINING TO THE GUARANTEED
OBLIGATIONS OR ANY FAILURE OF LENDER TO NOTIFY A GUARANTOR OF ANY SUCH ACTION.


SECTION 2.2             ADJUSTMENT.  ANY ADJUSTMENT, INDULGENCE, FORBEARANCE OR
COMPROMISE THAT MIGHT BE GRANTED OR GIVEN BY LENDER TO BORROWER OR ANY
GUARANTOR.


SECTION 2.3             CONDITION OF BORROWER OR GUARANTOR.  THE INSOLVENCY,
BANKRUPTCY, ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION, DISABILITY,
DISSOLUTION OR LACK OF POWER OF BORROWER, ANY GUARANTOR OR ANY OTHER PARTY AT
ANY TIME LIABLE FOR THE PAYMENT OF ALL OR PART OF THE GUARANTEED OBLIGATIONS; OR
ANY DISSOLUTION OF BORROWER OR ANY GUARANTOR OR ANY SALE, LEASE OR TRANSFER OF
ANY OR ALL OF THE ASSETS OF BORROWER OR ANY GUARANTOR OR ANY CHANGES IN THE
SHAREHOLDERS, PARTNERS OR MEMBERS OF BORROWER OR ANY GUARANTOR; OR ANY
REORGANIZATION OF BORROWER OR ANY GUARANTOR.


SECTION 2.4             INVALIDITY OF GUARANTEED OBLIGATIONS.  THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS
OR ANY DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION THE FACT
THAT (I) THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF EXCEEDS THE AMOUNT
PERMITTED BY LAW, (II) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR ANY
PART THEREOF IS ULTRA VIRES, (III) THE OFFICERS OR REPRESENTATIVES EXECUTING THE
NOTE, THE PLEDGE AGREEMENT, THE LOAN AGREEMENT, THIS GUARANTY, THE OTHER LOAN
DOCUMENTS OR THE OTHER SECURITY DOCUMENTS OR OTHERWISE CREATING THE GUARANTEED
OBLIGATIONS ACTED IN EXCESS OF THEIR AUTHORITY, (IV) THE

5


--------------------------------------------------------------------------------



GUARANTEED OBLIGATIONS VIOLATE APPLICABLE USURY LAWS, (V) THE BORROWER HAS VALID
DEFENSES, CLAIMS OR OFFSETS (WHETHER AT LAW, IN EQUITY OR BY AGREEMENT) WHICH
RENDER THE GUARANTEED OBLIGATIONS WHOLLY OR PARTIALLY UNCOLLECTIBLE FROM
BORROWER, (VI) THE CREATION, PERFORMANCE OR REPAYMENT OF THE GUARANTEED
OBLIGATIONS (OR THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY DOCUMENT OR
INSTRUMENT REPRESENTING PART OF THE GUARANTEED OBLIGATIONS OR EXECUTED IN
CONNECTION WITH THE GUARANTEED OBLIGATIONS OR GIVEN TO SECURE THE REPAYMENT OF
THE GUARANTEED OBLIGATIONS) IS ILLEGAL, UNCOLLECTIBLE OR UNENFORCEABLE, OR (VII)
THE NOTE, THE LOAN AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE
OTHER SECURITY DOCUMENTS HAVE BEEN FORGED OR OTHERWISE ARE IRREGULAR OR NOT
GENUINE OR AUTHENTIC, IT BEING AGREED THAT EACH GUARANTOR SHALL REMAIN LIABLE
HEREON REGARDLESS OF WHETHER BORROWER OR ANY OTHER PERSON BE FOUND NOT LIABLE ON
THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF FOR ANY REASON.


SECTION 2.5             RELEASE OF OBLIGORS.  ANY FULL OR PARTIAL RELEASE OF THE
LIABILITY OF BORROWER ON THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF, OR OF
ANY CO-GUARANTORS, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE, WHETHER DIRECTLY
OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO PAY, PERFORM,
GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR ANY PART
THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY EACH GUARANTOR THAT
EACH GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL WITHOUT
ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND NO GUARANTOR HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION, BELIEF, UNDERSTANDING
OR AGREEMENT THAT OTHER PARTIES WILL BE LIABLE TO PAY OR PERFORM THE GUARANTEED
OBLIGATIONS, OR THAT LENDER WILL LOOK TO OTHER PARTIES TO PAY OR PERFORM THE
GUARANTEED OBLIGATIONS.


SECTION 2.6             OTHER COLLATERAL.  THE TAKING OR ACCEPTING OF ANY OTHER
SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR ALL OR ANY
PART OF THE GUARANTEED OBLIGATIONS.


SECTION 2.7             RELEASE OF COLLATERAL.  ANY RELEASE, SURRENDER,
EXCHANGE, SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT (INCLUDING
WITHOUT LIMITATION NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE IMPAIRMENT)
OF ANY COLLATERAL, PROPERTY OR SECURITY AT ANY TIME EXISTING IN CONNECTION WITH,
OR ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS.


SECTION 2.8             CARE AND DILIGENCE.  THE FAILURE OF LENDER OR ANY OTHER
PARTY TO EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION, PROTECTION,
ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF ALL OR ANY PART OF ANY
COLLATERAL, PROPERTY OR SECURITY, INCLUDING BUT NOT LIMITED TO ANY NEGLECT,
DELAY, OMISSION, FAILURE OR REFUSAL OF LENDER (I) TO TAKE OR PROSECUTE ANY
ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED OBLIGATIONS OR (II) TO
FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE COMMENCED, PROSECUTE TO
COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY THEREFOR, OR (III) TO TAKE
OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT OR AGREEMENT
EVIDENCING OR SECURING ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


SECTION 2.9             UNENFORCEABILITY.  THE FACT THAT ANY COLLATERAL,
SECURITY, SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE GIVEN,
CREATED OR GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED OBLIGATIONS,
OR ANY PART THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR SHALL PROVE
TO BE UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR LIEN, IT
BEING RECOGNIZED AND AGREED BY EACH GUARANTOR THAT SUCH GUARANTOR IS NOT
ENTERING INTO THIS

6


--------------------------------------------------------------------------------



GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE VALIDITY,
ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE COLLATERAL FOR THE
GUARANTEED OBLIGATIONS.


SECTION 2.10           OFFSET.  THE GUARANTEED OBLIGATIONS AND THE LIABILITIES
AND OBLIGATIONS OF EACH GUARANTOR TO LENDER HEREUNDER SHALL NOT BE REDUCED,
DISCHARGED OR RELEASED BECAUSE OF OR BY REASON OF ANY EXISTING OR FUTURE RIGHT
OF OFFSET, CLAIM OR DEFENSE OF BORROWER AGAINST LENDER, OR ANY OTHER PARTY, OR
AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS, WHETHER SUCH RIGHT OF OFFSET,
CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED OBLIGATIONS (OR THE
TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR OTHERWISE.


SECTION 2.11           MERGER.  THE REORGANIZATION, MERGER OR CONSOLIDATION OF
BORROWER INTO OR WITH ANY OTHER PERSON.


SECTION 2.12           PREFERENCE.  ANY PAYMENT BY BORROWER TO LENDER IS HELD TO
CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS OR FOR ANY REASON LENDER IS
REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO BORROWER OR SOMEONE ELSE.


SECTION 2.13           OTHER ACTIONS TAKEN OR OMITTED.  ANY OTHER ACTION TAKEN
OR OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS OR THE SECURITY
DOCUMENTS, THE GUARANTEED OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR,
WHETHER OR NOT SUCH ACTION OR OMISSION PREJUDICES ANY GUARANTOR OR INCREASES THE
LIKELIHOOD THAT ANY GUARANTOR WILL BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS
PURSUANT TO THE TERMS HEREOF, IT IS THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF
EACH GUARANTOR THAT SUCH GUARANTOR SHALL BE OBLIGATED TO PAY THE GUARANTEED
OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY OCCURRENCE, CIRCUMSTANCE, EVENT,
ACTION, OR OMISSION WHATSOEVER, WHETHER CONTEMPLATED OR UNCONTEMPLATED, AND
WHETHER OR NOT OTHERWISE OR PARTICULARLY DESCRIBED HEREIN, WHICH OBLIGATION
SHALL BE DEEMED SATISFIED ONLY UPON THE FULL AND FINAL PAYMENT AND SATISFACTION
OF THE GUARANTEED OBLIGATIONS.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and the Security Documents and
extend credit to Borrower, each Guarantor represents and warrants to Lender as
follows:


SECTION 3.1             BENEFIT.  EACH GUARANTOR IS 100% DIRECTLY OR INDIRECTLY
OWNED BY BORROWER, IS THE SOLE OWNER OF THE MEZZANINE COLLATERAL (AS DEFINED IN
THE LOAN AGREEMENT) THAT IT OWNS ON THE DATE HEREOF, IF ANY, AND HAS RECEIVED,
OR WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS GUARANTY
WITH RESPECT TO THE GUARANTEED OBLIGATIONS.  EACH GUARANTOR HAS RECEIVED
REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR THE MAKING OF THIS GUARANTY.


SECTION 3.2             FAMILIARITY AND RELIANCE.  EACH GUARANTOR IS FAMILIAR
WITH, AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE FINANCIAL
CONDITION OF THE BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND ALL
COLLATERAL INTENDED TO BE CREATED AS SECURITY FOR THE PAYMENT OF THE NOTE OR
GUARANTEED OBLIGATIONS; HOWEVER, NO GUARANTOR IS RELYING ON SUCH FINANCIAL
CONDITION OR THE COLLATERAL AS AN INDUCEMENT TO ENTER INTO THIS GUARANTY.

7


--------------------------------------------------------------------------------



SECTION 3.3             NO REPRESENTATION BY LENDER.  NEITHER LENDER NOR ANY
OTHER PARTY HAS MADE ANY REPRESENTATION, WARRANTY OR STATEMENT TO ANY GUARANTOR
IN ORDER TO INDUCE A GUARANTOR TO EXECUTE THIS GUARANTY.


SECTION 3.4             GUARANTOR’S FINANCIAL CONDITION.  AS OF THE DATE HEREOF,
AND IMMEDIATELY AFTER GIVING EFFECT TO THIS GUARANTY AND THE CONTINGENT
OBLIGATION EVIDENCED HEREBY, EACH GUARANTOR IS AND WILL BE SOLVENT AND HAS AND
WILL HAVE ASSETS WHICH, FAIRLY VALUED, EXCEED ITS OBLIGATIONS, LIABILITIES
(INCLUDING CONTINGENT LIABILITIES) AND DEBTS, AND HAS AND WILL HAVE PROPERTY AND
ASSETS SUFFICIENT TO SATISFY AND REPAY ITS OBLIGATIONS AND LIABILITIES.


SECTION 3.5             LEGALITY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER DO NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH ANY LAW,
STATUTE OR REGULATION WHATSOEVER TO WHICH A GUARANTOR IS SUBJECT OR CONSTITUTE A
DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE
A DEFAULT) UNDER, OR RESULT IN THE BREACH OF, ANY INDENTURE, MORTGAGE, CHARGE,
LIEN, OR ANY CONTRACT, AGREEMENT OR OTHER INSTRUMENT TO WHICH A GUARANTOR IS A
PARTY OR WHICH MAY BE APPLICABLE TO A GUARANTOR.  THIS GUARANTY IS A LEGAL AND
BINDING OBLIGATION OF EACH GUARANTOR AND IS ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS LIMITED BY BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF GENERAL
APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS.


SECTION 3.6             SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY
GUARANTOR HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


ARTICLE IV


SUBORDINATION OF CERTAIN INDEBTEDNESS


SECTION 4.1             SUBORDINATION OF ALL GUARANTOR CLAIMS.  AS USED HEREIN,
THE TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF BORROWER TO
EACH GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE HEREAFTER
INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF BORROWER THEREON BE DIRECT,
CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR OTHERWISE, AND
IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY NOTE,
CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR PERSONS
IN WHOSE FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE BEEN, OR
MAY HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY HEREAFTER
BE ACQUIRED BY A GUARANTOR.  THE GUARANTOR CLAIMS SHALL INCLUDE WITHOUT
LIMITATION ALL RIGHTS AND CLAIMS OF ANY GUARANTOR AGAINST BORROWER (ARISING AS A
RESULT OF SUBROGATION OR OTHERWISE) AS A RESULT OF A GUARANTOR’S PAYMENT OF ALL
OR A PORTION OF THE GUARANTEED OBLIGATIONS.  WHILE ANY EVENT OF DEFAULT IS
CONTINUING, NO GUARANTOR SHALL RECEIVE OR COLLECT, DIRECTLY OR INDIRECTLY, FROM
BORROWER OR ANY OTHER PARTY ANY AMOUNT UPON THE GUARANTOR CLAIMS AND NO
GUARANTOR SHALL AT ANY TIME DURING THE TERM OF THE LOAN BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER TO ENFORCE SUCH GUARANTOR’S RIGHTS TO GUARANTOR
CLAIMS.


SECTION 4.2             CLAIMS IN BANKRUPTCY.  IN THE EVENT OF RECEIVERSHIP,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER INSOLVENCY
PROCEEDINGS INVOLVING A GUARANTOR AS DEBTOR, LENDER SHALL HAVE THE RIGHT TO
PROVE ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS HEREUNDER
AND RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT CUSTODIAN
DIVIDENDS AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON GUARANTOR CLAIMS. 

8


--------------------------------------------------------------------------------



EACH GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO LENDER.  SHOULD
LENDER RECEIVE, FOR APPLICATION AGAINST THE GUARANTEED OBLIGATIONS, ANY DIVIDEND
OR PAYMENT WHICH IS OTHERWISE PAYABLE TO A GUARANTOR AND WHICH, AS BETWEEN
BORROWER AND SUCH GUARANTOR, SHALL CONSTITUTE A CREDIT AGAINST THE GUARANTOR
CLAIMS, THEN, UPON PAYMENT TO LENDER IN FULL OF THE GUARANTEED OBLIGATIONS, SUCH
GUARANTOR SHALL BECOME SUBROGATED TO THE RIGHTS OF LENDER TO THE EXTENT THAT
SUCH PAYMENTS TO LENDER ON THE GUARANTOR CLAIMS HAVE CONTRIBUTED TOWARD THE
LIQUIDATION OF THE GUARANTEED OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH
RESPECT TO THAT PROPORTION OF THE GUARANTEED OBLIGATIONS WHICH WOULD HAVE BEEN
UNPAID IF LENDER HAD NOT RECEIVED DIVIDENDS OR PAYMENTS UPON THE GUARANTOR
CLAIMS. UNTIL SUCH TIME AS THE DEBT IS REPAID IN FULL, IN ANY CASE COMMENCED BY
OR AGAINST BORROWER OR ANY OF THE LIMITED PARTNERS OR THE GENERAL PARTNER OF
BORROWER UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OR ANY SIMILAR PROVISION
THEREOF OR ANY SIMILAR FEDERAL OR STATE STATUTE, LENDER SHALL HAVE THE EXCLUSIVE
RIGHT TO EXERCISE ANY VOTING RIGHTS IN RESPECT OF GUARANTOR CLAIMS AND NO
GUARANTOR SHALL HAVE THE RIGHT TO, AND MAY NOT, VOTE THE SAME; THIS SHALL BE
DEEMED A PRESENT ASSIGNMENT OF GUARANTOR CLAIMS AND THE RIGHT TO VOTE THE SAME.


SECTION 4.3             PAYMENTS HELD IN TRUST.  IN THE EVENT THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY, A GUARANTOR SHOULD
RECEIVE ANY FUNDS, PAYMENT, CLAIM OR DISTRIBUTION WHICH IS PROHIBITED BY THIS
GUARANTY, SUCH GUARANTOR AGREES TO HOLD IN TRUST FOR LENDER AN AMOUNT EQUAL TO
THE AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND
AGREES THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO
LENDER, AND EACH GUARANTOR COVENANTS PROMPTLY TO PAY THE SAME TO LENDER.


SECTION 4.4             LIENS SUBORDINATE.  EACH GUARANTOR AGREES THAT ANY
LIENS, SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON
BORROWER’S ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN
INFERIOR AND SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS,
CHARGES OR OTHER ENCUMBRANCES UPON BORROWER’S ASSETS SECURING PAYMENT OF THE
GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF SUCH
GUARANTOR OR LENDER PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH.  WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, NO GUARANTOR SHALL (I) EXERCISE OR ENFORCE
ANY CREDITOR’S RIGHT IT MAY HAVE AGAINST BORROWER, OR (II) FORECLOSE, REPOSSESS,
SEQUESTER OR OTHERWISE TAKE STEPS OR INSTITUTE ANY ACTION OR PROCEEDINGS
(JUDICIAL OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE COMMENCEMENT OF, OR
JOINDER IN, ANY LIQUIDATION, BANKRUPTCY, REARRANGEMENT, DEBTOR’S RELIEF OR
INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS, MORTGAGE, DEEDS OF TRUST, SECURITY
INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR OTHER ENCUMBRANCES ON ASSETS OF
BORROWER HELD BY SUCH GUARANTOR.


ARTICLE V


MISCELLANEOUS


SECTION 5.1             WAIVER.  NO FAILURE TO EXERCISE, AND NO DELAY IN
EXERCISING, ON THE PART OF LENDER, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS OF
LENDER HEREUNDER SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW.  NO
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO
DEPARTURE THEREFROM,

9


--------------------------------------------------------------------------------



SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR WAIVER SHALL EXTEND
BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED.  NO NOTICE OR DEMAND GIVEN IN
ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER ACTION IN THE
SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND.


SECTION 5.2             NOTICES.  ALL NOTICES GIVEN HEREUNDER SHALL BE IN
WRITING AND SHALL BE EITHER HAND DELIVERED OR MAILED, BY REGISTERED U.S. MAIL,
RETURN RECEIPT REQUESTED, FIRST CLASS POSTAGE PREPAID, TO THE PARTIES AT THEIR
RESPECTIVE ADDRESSES BELOW OR AT SUCH OTHER ADDRESS FOR ANY PARTY AS SUCH PARTY
MAY DESIGNATE BY NOTICE TO THE OTHER PARTIES HERETO:

If to Lender:

 

Wachovia Bank, National Association

 

 

One Wachovia Center

 

 

301 South College Street, NC0172

 

 

Charlotte, NC 28288

 

 

Attention: Rex Rudy

 

 

 

with a copy to:

 

Cadwalader, Wickersham & Taft LLP

 

 

227 West Trade Street

 

 

Suite 2400

 

 

Charlotte, North Carolina 28202

 

 

Attention: Richard Madden, Esq.

 

 

 

If to Guarantor:

 

c/o GMH Communities, LP

 

 

10 Campus Boulevard

 

 

Newtown Square, PA 19073

 

 

Attention: Joseph Macchione

 

 

Facsimile No.: 610-355-8480

 

 

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, PA 19103

 

 

Attention: Michael J. Pedrick

 

 

Facsimile No.: 215-963-5001

 


SECTION 5.3             GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  ANY
LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR A GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND EACH GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  EACH GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

10


--------------------------------------------------------------------------------



 

Capitol Services, Inc.

 

40 Colvin Avenue, Suite 200

 

Albany, NY 12206

as its authorized agent to accept and acknowledge on its behalf service of any
and all process which may be served in any such suit, action or proceeding in
any Federal or State court in New York, New York, and agrees that service of
process upon said agent at said address and written notice of said service
mailed or delivered to such Guarantor in the manner provided herein shall be
deemed in every respect effective service of process upon such Guarantor in any
such suit, action or proceeding in the State of New York.


SECTION 5.4             INVALID PROVISIONS.  IF ANY PROVISION OF THIS GUARANTY
IS HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS
EFFECTIVE DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE FULLY
SEVERABLE AND THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS GUARANTY,
AND THE REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FROM THIS GUARANTY, UNLESS SUCH CONTINUED
EFFECTIVENESS OF THIS GUARANTY, AS MODIFIED, WOULD BE CONTRARY TO THE BASIC
UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


SECTION 5.5             AMENDMENTS.  THIS GUARANTY MAY BE AMENDED ONLY BY AN
INSTRUMENT IN WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED REPRESENTATIVE OF
THE PARTY AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE ENFORCED.


SECTION 5.6             PARTIES BOUND; ASSIGNMENT; JOINT AND SEVERAL.  THIS
GUARANTY SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES; PROVIDED,
HOWEVER, THAT NO GUARANTOR MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
ASSIGN ANY OF ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER.  IF ANY
GUARANTOR CONSISTS OF MORE THAN ONE PERSON OR PARTY, THE OBLIGATIONS AND
LIABILITIES OF EACH SUCH PERSON OR PARTY SHALL BE JOINT AND SEVERAL.


SECTION 5.7             HEADINGS.  SECTION HEADINGS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL IN NO WAY AFFECT THE INTERPRETATION OF THIS GUARANTY.


SECTION 5.8             RECITALS.  THE RECITAL AND INTRODUCTORY PARAGRAPHS
HEREOF ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE CONSIDERED
PRIMA FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


SECTION 5.9             COUNTERPARTS.  TO FACILITATE EXECUTION, THIS GUARANTY
MAY BE EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR REQUIRED.  IT
SHALL NOT BE NECESSARY THAT THE SIGNATURE OF, OR ON BEHALF OF, EACH PARTY, OR
THAT THE SIGNATURE OF ALL PERSONS REQUIRED TO BIND ANY PARTY, APPEAR ON EACH
COUNTERPART.  ALL COUNTERPARTS SHALL COLLECTIVELY CONSTITUTE A SINGLE
INSTRUMENT.  IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS GUARANTY TO
PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART CONTAINING THE RESPECTIVE
SIGNATURES OF, OR ON BEHALF OF, EACH OF THE PARTIES HERETO. ANY SIGNATURE PAGE
TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING THE
LEGAL EFFECT OF THE SIGNATURES THEREON AND THEREAFTER ATTACHED TO ANOTHER
COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL SIGNATURE
PAGES.

11


--------------------------------------------------------------------------------



SECTION 5.10           RIGHTS AND REMEDIES.  IF ANY GUARANTOR BECOMES LIABLE FOR
ANY INDEBTEDNESS OWING BY BORROWER TO LENDER, BY ENDORSEMENT OR OTHERWISE, OTHER
THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY MANNER IMPAIRED OR
AFFECTED HEREBY AND THE RIGHTS OF LENDER HEREUNDER SHALL BE CUMULATIVE OF ANY
AND ALL OTHER RIGHTS THAT LENDER MAY EVER HAVE AGAINST SUCH GUARANTOR.  THE
EXERCISE BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER
INSTRUMENT, OR AT LAW OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR
SUBSEQUENT EXERCISE OF ANY OTHER RIGHT OR REMEDY.


SECTION 5.11           OTHER DEFINED TERMS.  ANY CAPITALIZED TERM UTILIZED
HEREIN SHALL HAVE THE MEANING AS SPECIFIED IN THE LOAN AGREEMENT, UNLESS SUCH
TERM IS OTHERWISE SPECIFICALLY DEFINED HEREIN.


SECTION 5.12         ENTIRETY.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN ANY GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND LENDER.


SECTION 5.13         WAIVER OF RIGHT TO TRIAL BY JURY.  EACH GUARANTOR HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE MORTGAGE, THE
LOAN AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY
IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY EACH GUARANTOR.


SECTION 5.14           COOPERATION.  EACH GUARANTOR ACKNOWLEDGES THAT LENDER AND
ITS SUCCESSORS AND ASSIGNS MAY (I) SELL THIS GUARANTY, THE NOTE, THE PLEDGE
AGREEMENT, SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS TO ONE OR MORE INVESTORS
AS A WHOLE LOAN, (II) PARTICIPATE THE LOAN SECURED BY THIS GUARANTY TO ONE OR
MORE INVESTORS, (III) DEPOSIT THIS GUARANTY, THE NOTE, THE PLEDGE AGREEMENT,
SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS WITH A TRUST, WHICH TRUST

12


--------------------------------------------------------------------------------



MAY SELL CERTIFICATES TO INVESTORS EVIDENCING AN OWNERSHIP INTEREST IN THE TRUST
ASSETS, OR (IV) OTHERWISE SELL THE LOAN OR INTEREST THEREIN TO INVESTORS (THE
TRANSACTIONS REFERRED TO IN CLAUSES (I) THROUGH (IV) ARE HEREINAFTER EACH
REFERRED TO AS “SECONDARY MARKET TRANSACTION”).  EACH GUARANTOR SHALL REASONABLY
COOPERATE WITH LENDER IN EFFECTING ANY SUCH SECONDARY MARKET TRANSACTION AND
SHALL REASONABLY COOPERATE TO IMPLEMENT ALL REQUIREMENTS IMPOSED BY ANY RATING
INVOLVED IN ANY SECONDARY MARKET TRANSACTION.  EACH GUARANTOR SHALL MAKE
AVAILABLE TO LENDER ALL NON-CONFIDENTIAL, NON-PROPRIETARY INFORMATION AND
DOCUMENTS CONCERNING ITS BUSINESS AND OPERATIONS THAT LENDER MAY REASONABLY
REQUEST.  LENDER SHALL BE PERMITTED TO SHARE ALL SUCH INFORMATION WITH THE
INVESTMENT BANKING FIRMS, RATING AGENCIES, ACCOUNTING FIRMS, LAW FIRMS AND OTHER
THIRD-PARTY ADVISORY FIRMS INVOLVED WITH THE LOAN, THE PLEDGE AGREEMENT, THE
SECURITY DOCUMENTS AND THE LOAN DOCUMENTS OR THE APPLICABLE SECONDARY MARKET
TRANSACTION.  IT IS UNDERSTOOD THAT THE INFORMATION PROVIDED BY ANY GUARANTOR TO
LENDER MAY ULTIMATELY BE INCORPORATED INTO THE OFFERING DOCUMENTS FOR THE
SECONDARY MARKET TRANSACTION AND THUS VARIOUS INVESTORS MAY ALSO SEE SOME OR ALL
OF THE INFORMATION.  LENDER AND ALL OF THE AFORESAID THIRD-PARTY ADVISORS AND
PROFESSIONAL FIRMS SHALL BE ENTITLED TO RELY ON THE INFORMATION SUPPLIED BY, OR
ON BEHALF OF, ANY GUARANTOR IN THE FORM AS PROVIDED BY SUCH GUARANTOR.  LENDER
MAY PUBLICIZE THE EXISTENCE OF THE LOAN IN CONNECTION WITH ITS MARKETING FOR A
SECONDARY MARKET TRANSACTION OR OTHERWISE AS PART OF ITS BUSINESS DEVELOPMENT.


SECTION 5.15           REINSTATEMENT IN CERTAIN CIRCUMSTANCES.  IF AT ANY TIME
ANY PAYMENT OF THE PRINCIPAL OF OR INTEREST UNDER THE NOTE OR THE INDEMNITY
GUARANTY OR ANY OTHER AMOUNT PAYABLE BY THE BORROWER OR ANY GUARANTOR UNDER THE
LOAN DOCUMENTS OR THE SECURITY DOCUMENTS IS RESCINDED OR MUST BE OTHERWISE
RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF THE
BORROWER OR OTHERWISE, SUCH GUARANTOR’S OBLIGATIONS HEREUNDER WITH RESPECT TO
SUCH PAYMENT SHALL BE IMMEDIATELY REINSTATED AS THOUGH SUCH PAYMENT HAS BEEN DUE
BUT NOT MADE AT SUCH TIME.


SECTION 5.16           JOINT AND SEVERAL LIABILITY.  IF ANY GUARANTOR CONSISTS
OF MORE THAN ONE PERSON OR PARTY, THE OBLIGATIONS AND LIABILITIES OF EACH SUCH
PERSON OR PARTY HEREUNDER SHALL BE JOINT AND SEVERAL.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

13


--------------------------------------------------------------------------------


This GUARANTY is executed as of the day and year first above written.

 

GUARANTOR:

 

 

 

 

 

 

 

 

COLLEGE PARK INVESTMENTS LLC, a

 

 

 

Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLEGE PARK MANAGEMENT LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

COLLEGE PARK MANAGEMENT TRS, INC., a Delaware Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 


--------------------------------------------------------------------------------


 

 

GMH MILITARY HOUSING, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

GMH MILITARY HOUSING

 

 

 

INVESTMENTS, LLC, a Delaware limited

 

 

 

liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

GMH COMMUNITIES TRS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph M Macchione

 

 

 

 

Name: Joseph M Macchione

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

GMH COMMUNITIES GP TRUST, a Delaware statutory trust

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph M Macchione

 

 

 

 

Name: Joseph M Macchione

 

 

 

 

Title: Vice President and Secretary

 

 

2


--------------------------------------------------------------------------------


 

 

GMH COMMUNITIES SERVICES, INC. a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CLARIZZ BOULEVAD ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

LAKESIDE DRIVE ASSOCIATES INTERMEDIATE, LLC, a Delaware limited company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

3


--------------------------------------------------------------------------------


 

 

URBANA ASSOCIATES
INTERMEDIATE, LLC, a Delaware

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

RED MILE ROAD ASSOCIATES

 

 

 

INTERMEDIATE, LLC a Delaware limited

 

 

 

liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

BURBANK DRIVE ASSOCIATE

 

 

 

INTERMEDIATE III, LLC, a Delaware

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMONS DRIVE ASSOCIATES

 

 

 

INTERMEDIATE, LLC, a Delaware limited

 

 

 

liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

4


--------------------------------------------------------------------------------


 

 

ABBOTT ROAD ASSOCIATES

 

 

 

INTERMEDIATE, LLC, a Delaware

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CAMPUS VIEW DRIVE ASSOCIATES

 

 

 

INTERMEDIATE, LLC, a Delaware

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

ALEXANDER ROAD ASSOCIATES INTERMEDIATE, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

BROWN ROAD ASSOCIATES

 

 

 

INTERMEDIATE, LLC, a Delaware

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

5


--------------------------------------------------------------------------------


 

 

KELLER BOULEVARD ASSOCIATES

 

 

 

INTERMEDIATE, LLC, a Delaware

 

 

 

limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Ferer

 

 

 

 

Name: John Ferer

 

 

 

 

Title: Assistant Vice President

 

 

6


--------------------------------------------------------------------------------


SCHEDULE 1.2

 

Guarantor

 

Allocated Guaranty Amount

 

Clarizz Boulevard Associates Intermediate, LLC

 

$

5,667,152

 

 

 

 

 

Lakeside Associates Intermediate, LLC

 

$

2,095,346

 

 

 

 

 

Urbana Associates Intermediate, LLC

 

$

2,642,732

 

 

 

 

 

Red Mile Road Associates Intermediate, LLC

 

$

1,917,461

 

 

 

 

 

Burbank Drive Associates Intermediate III, LLC

 

$

1,444,136

 

 

 

 

 

Commons Drive Associates Intermediate, LLC

 

$

1,468,027

 

 

 

 

 

Abbott Road Associates Intermediate, LLC

 

$

3,252,900

 

 

 

 

 

Campus View Drive Associates Intermediate, LLC

 

$

680,524

 

 

 

 

 

Alexander Road Associates Intermediate, LLC

 

$

2,354,558

 

 

 

 

 

Brown Road Associates Intermediate, LLC

 

$

2,154,091

 

 

 

 

 

Keller Boulevard Associates Intermediate, LLC

 

$

3,075,000

 

 


--------------------------------------------------------------------------------